DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-13 of U.S. Application No. 16/468004 filed on 06/10/2019 have been examined. 

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Regarding claims 1-12, Claim limitation “plan generation unit configured to generate…”, “accuracy estimation unit configured to estimate…”, “a plan selection unit configured to select…”, “a user request acquisition unit configured to acquire…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “generate”, “select”, “acquire”, “estimate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to not have corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai et al. [US 2018/0023966 A1], hereinafter referred to as Iwai.
 	As to Claim 1 and 13,  Iwai discloses a moving object controller that controls a moving object ([see at least Fig. 2 and 0035]), comprising: a plan generation unit configured to generate at least one movement plan based upon external information on an external world of a moving object and internal information on an internal part of the moving object([see at least 0029 and 0032]); an accuracy estimation unit configured to estimate detection accuracy of the external information based upon the external information, the internal information, and predetermined past information, among the movement plans generated by the plan generation unit ([see at least 0031, 0034, 0035, 0044, 0077 and 0081]); and a plan selection unit configured to select a movement plan of an execution target from among the movement plans generated by the plan generation unit based upon the detection accuracy of the external information estimated by the accuracy estimation unit ([see at least 0031, 0034, 0035, 0044 and 0077]).

Claim 2, Iwai discloses a moving object controller, wherein the predetermined past information includes past external information, past internal information, and accuracy information estimated for the past external information ([see at least 0081]).  

As to Claim 3, Iwai discloses a moving object controller, wherein 2New U.S. Patent Application Atty Docket No.: WL-12127 the plan selection unit selects the movement plan of the execution target from among the movement plans generated by the plan generation unit based upon a statistical value of the predetermined past information ([see at least Fig. 4, 0068 and 0081]).  

As to Claim 4, Iwai discloses a moving object controller, wherein the plan selection unit selects a movement plan whose statistical value is equal to or smaller than a predetermined threshold value for a statistical value among the movement plans generated by the plan generation unit as the movement plan of the execution target ([see at least Fig. 4, 0068 and 0081]).  

As to Claim 5, Iwai discloses a moving object controller, wherein when there exists no movement plan whose statistical value is equal to or smaller than the predetermined threshold value for the statistical value, the plan selection unit selects a movement plan whose estimated accuracy is equal to or greater than a predetermined threshold value for accuracy among the movement plans generated by the plan generation unit as the movement plan of the execution target ([see at least Fig. 4, 0068, 0069 and 0081]).  

Claim 6, Iwai discloses a moving object controller, wherein when there exists no movement plan whose estimated accuracy is equal to or greater than the predetermined threshold value for the accuracy, the plan selection unit selects a movement plan whose estimated accuracy is the highest as the movement plan of the execution target ([see at least Fig. 4, 0068, 0069 and 0081]).  

As to Claim 7, Iwai discloses a moving object controller, further comprising:  3New U.S. Patent ApplicationAtty Docket No.: WL-12127 a user request acquisition unit configured to acquire a user request related to a moving object control method, wherein the user request can select either one of a main mode in which the plan selection unit selects the movement plan of the execution target from among the movement plans generated by the plan generation unit based upon the statistical value of the predetermined past information and a sub-mode other than the main mode, and when the user request selects the main mode, use of the predetermined past information is permitted, and when the user request selects the sub-mode, the use of the predetermined past information is prohibited ([see at least Fig. 4, 0068, 0069 and 0081]). 

As to Claim 8, Iwai discloses a moving object controller, wherein the sub-mode includes at least one of a first sub-mode that selects a movement plan whose required time for movement is the shortest; a second sub- mode that selects a movement plan closest to a desired movement plan designated in advance by a user; and a third sub-mode that selects a movement plan whose energy efficiency required for the movement is the highest, among the movement plans generated by the plan generation unit  ([see at least 0047]).

Claim 9, Iwai discloses a moving object controller, wherein an allowable value for permitting selection is preset in the sub-mode, and when the user request selects the sub-mode, the plan selection unit selects the movement plan of the execution target from among the movement plans generated by the plan generation unit based upon the allowable value ([see at least Fig. 4, 0044, 0068, 0069 and 0081]).  

As to Claim 10, Iwai discloses a moving object controller, wherein a priority relationship between the movement plan of the execution target and a movement plan of another moving object is controlled, based upon an actual result 4New U.S. Patent Application Atty Docket No.: WL-12127index indicating an actual result in which the movement plan whose statistical value is equal to or smaller than the predetermined threshold value for the statistical value is selected as the movement plan of the execution target ([see at least Fig. 4, 0044, 0068, 0069 and 0081]).  

As to Claim 11, Iwai discloses a moving object controller, wherein user identification information for identifying the user of the moving object and the actual result index are associated with each other and stored in a data management system([see at least 0043 and 0046]).  

As to Claim 12, Iwai discloses a moving object controller, wherein a predetermined service provided from a predetermined service management system is used, based upon an actual result index indicating an actual result in which the movement plan whose statistical value is equal to or smaller than the predetermined threshold value for the statistical value is selected as the movement plan of the execution target ([see at least 0047] “toll”).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668